DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	In view of searching by the office the current claims presented are in a condition of allowance. Regarding claim 1, 12, the closest prior art of Noguchi et al. (5,448,355) discloses a system for measuring tilt from an image formed by a lens. The prior art fails to disclose or make obvious a method or apparatus having a detector configured to detect a tilt orbit of an interference pattern produced in a first image plane perpendicular to the axis when the test mount rotates about the axis, the interference pattern produced by interference resulting from the illumination of edges of the test surface by the laser light, said first image plane spaced from a second image plane by a difference, the second image plane representing a focus plane for paraxial rays of the laser light reflected by the test surface; and a processing circuit operatively connected to the detector and configured to determine a tilt error of the test surface from the detected tilt orbit and the difference, and in combination with the other recited limitations of claims 1, 12. Claims 2-11, 13-22 are allowed by the virtue of dependency on the allowed claims 1, 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.